Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	9 is allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 9, the references of record, either singularly or in combination, do not teach or suggest at least an epitaxial growth apparatus including a susceptor for placing a silicon wafer thereon comprising “Δto = (tMax – tMin) / tAve   … [1], 
where tMax is a maximum thickness of the epitaxial layer at the position of | mm from the edge in the circumferential direction, tMin is a minimum thickness of the epitaxial layer at the position of | mm from the edge in the circumferential direction, and tAve is an average thickness of the epitaxial layer at the position of 1 mm from the edge in the circumferential direction; and
wherein a counterbore depth between heights of an upper end of the opening edge and a lower end of an inner wall surface on an opening edge side of the counterbore portion of the susceptor and a shoulder height between heights of the upper end of the opening edge and a top surface of the silicon wafer are fixed” in combination with other limitations as a whole.

The closet prior arts on records Lin et al. (USPatent 9,517,539), Krishnan et al. (US PGPUB 2015/0211148 A1), Arai et al. (US Patent 8,404,044), Nishikido et al. (US PGPUB 2009/0031954 A1). Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897